DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant has amended the claims to include “wherein the selected set of input features are accessible to the second computing system and inaccessible to the first computing system. and wherein the second machine learning model is inaccessible to the first computing system such that the first machine learning model and the second machine learning model remain isolated and secured in the first computing system and the second computing system respectively”. A new search and art was found to Heigold which teaches methods, systems, and apparatus, including computer programs encoded on a computer storage medium, for obtaining, by a first sequence-training speech model, a first batch of training frames that represent speech features of first training utterances; obtaining, by a second sequence-training speech model, a second batch of training frames that represent speech features of second training utterances, see abstract. Obtaining, by a first sequence-training speech model, a first batch of training frames that represent speech features of first training utterances, obtaining, by the first sequence-training speech model, one or more first neural network parameters, determining, by the first sequence-training speech model, one or more optimized first neural network parameters based on (i) the first batch of training frames and (ii) the one or more first neural network parameters, obtaining, by a second sequence-training speech model, a second batch of training frames that represent speech features of second training utterances, where the obtaining of the second batch of training frames by the second sequence-training speech model is independent of the obtaining of the first batch of training frames by the first sequence-training speech model, obtaining one or more second neural network parameters, where the obtaining of the second neural network parameters by the second sequence-training speech model is independent of (i) the obtaining of the first neural network parameters by the first sequence-training speech model and (ii) the determining of the one or more optimized first neural network parameters by the first sequence-training speech model, and determining, by the second sequence-training speech model, one or more optimized second neural network parameters based on (i) the second batch of training frames and (ii) the one or more second neural network parameters, where the determining of the one or more optimized second neural network parameters by the second sequence-training speech model is independent of the determining of the one or more optimized first neural network parameters by the first sequence-training speech model, see par. [0005]. Embodiments may be implemented in a computing system that includes a back end component, e.g., as a data server, or that includes a middleware component, e.g., an application server, or that includes a front end component, e.g., a client computer having a graphical user interface or a Web browser through which a user may interact with an implementation of the techniques disclosed, or any combination of one or more such back end, middleware, or front end components. The computing system may include clients and servers. A client and server are generally remote from each other and typically interact through a communication network, see par. [0103-0104].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ravi WO 2018/217635 A1 in view of Heigold U.S. PAP 2015/0127337 A1.
Regarding claim 1 Ravi teaches a method for providing machine learning model service (software development kits ("SDKs") that provide comprehensive services for generation, deployment, and management of machine-learned models used by computer applications, see abstract), the method comprising:
(a) generating, by a first computing system, a first output data using a first machine learning model, wherein the first machine learning model is trained on a first training dataset (enable a developer to generate custom models for their application. In one example, the developer can upload or otherwise provide access to training data and can then use the application development platform to create and train a machine-learned model for use in conjunction with their application, see par. [0031]); 
(b) transmitting only the first output data to a second computing system, wherein the first training dataset and the first machine learning model are accessible to the first computer system and inaccessible to the second computing system (developer can select a pre- trained model from a set of available pre-trained models that are made avail able to the users of the platform, see par. [0031]); 
(c) creating an input data by joining the first output data generated using the first machine learning model with a selected set of input features accessible to the second computing system (retrain the model on additional training data, see par. [0031];  machine learning manager 122 can provide a number of machine learning services such as, for example, a model training service and/or a training data management service. The machine learning manager 122 can include and use a machine learning library to train models, see par. [0089]) and 
(d) generating a second output data using a second machine learning model to process the input data, wherein the second machine learning model and the selected set of input features are inaccessible to the first computing system (figure 9 depicts a swim lane diagram of an example process to download machine-learned models according to example embodiments of the present disclosure. As illustrated, at an initial load, a machine intelligence SDK can request the model from the API. The API can look up the compatible version, authorize, and then get the download URL from cloud storage. The API can return the model information to the machine intelligence SDK. The machine intelligence SDK can use the URL to download the model from cloud storage and can cache the downloaded model. At a subsequent load, the SDK can get model information from the API. The API can return model information. The SDK can download the new model, if necessary, see par. [0199-0200]). 
However Ravi does not teach wherein the selected set of input features are accessible to the second computing system and inaccessible to the first computing system. and wherein the second machine learning model is inaccessible to the first computing system such that the first machine learning model and the second machine learning model remain isolated and secured in the first computing system and the second computing system respectively.
In a similar field of endeavor Heigold teaches methods, systems, and apparatus, including computer programs encoded on a computer storage medium, for obtaining, by a first sequence-training speech model, a first batch of training frames that represent speech features of first training utterances; obtaining, by a second sequence-training speech model, a second batch of training frames that represent speech features of second training utterances, see abstract. Obtaining, by a first sequence-training speech model, a first batch of training frames that represent speech features of first training utterances, obtaining, by the first sequence-training speech model, one or more first neural network parameters, determining, by the first sequence-training speech model, one or more optimized first neural network parameters based on (i) the first batch of training frames and (ii) the one or more first neural network parameters, obtaining, by a second sequence-training speech model, a second batch of training frames that represent speech features of second training utterances, where the obtaining of the second batch of training frames by the second sequence-training speech model is independent of the obtaining of the first batch of training frames by the first sequence-training speech model, obtaining one or more second neural network parameters, where the obtaining of the second neural network parameters by the second sequence-training speech model is independent of (i) the obtaining of the first neural network parameters by the first sequence-training speech model and (ii) the determining of the one or more optimized first neural network parameters by the first sequence-training speech model, and determining, by the second sequence-training speech model, one or more optimized second neural network parameters based on (i) the second batch of training frames and (ii) the one or more second neural network parameters, where the determining of the one or more optimized second neural network parameters by the second sequence-training speech model is independent of the determining of the one or more optimized first neural network parameters by the first sequence-training speech model, see par. [0005]. Embodiments may be implemented in a computing system that includes a back end component, e.g., as a data server, or that includes a middleware component, e.g., an application server, or that includes a front end component, e.g., a client computer having a graphical user interface or a Web browser through which a user may interact with an implementation of the techniques disclosed, or any combination of one or more such back end, middleware, or front end components. The computing system may include clients and servers. A client and server are generally remote from each other and typically interact through a communication network, see par. [0103-0104].
It would have been obvious to one of ordinary skill in the art to combine the teachings of Ravi with the Heigold invention for the benefit of allowing optimization of training of multiple models in parallel, see par. [0003].

Regarding claim 2 Ravi teaches the method of claim 1, wherein the first output data comprises a prediction value (the end-to-end framework can: learn from various input sources; cover a wide range of prediction tasks, see par. [0039]).  
Regarding claim 3 Ravi teaches the method of claim 1, wherein the first output data is joined with the selected set of input features according to one or more common features (the machine learning manager 122 can provide a training data management service. This service can include a training data flow with comprehensive services including data augmentation, data visualization, data label crowdsourcing, etc. Training data augmentation can include data rotation, perturbation, supplementation, see par. [0107]) .  
Regarding claim 4 Ravi teaches the method of claim 3, wherein the one or more common features include a common feature identifier (tracking identifier of the feature, see page 80).  
Regarding claim 5 Ravi teaches the method of claim 1, wherein the second machine learning model is trained using supervised learning and a labeled dataset for training the second machine learning model comprises data generated by the first machine learning model ((el. Examples of an input can include labeled data for supervised machine-learned compact model, see par. [0042]).    
Regarding claim 6 Ravi teaches the method of claim 5, wherein the first machine learning model is a convolutional neural network, and the data generate by the first machine learning comprises output of a top layer of the convolutional neural network (trainer or teacher model can be any type of model, including, convolutional neural networks, see par. [0051]).  
Regarding claim 7 Ravi teaches the method of claim 1, wherein the selected set of input features are determined by evaluating a performance of the second machine learning model (The logging can also enable on-device performance monitoring. For example, in some implementations, the machine intelligence SDK can further perform on-device trained model quality validation e.g., performance monitoring, see par. [0073]).  
Regarding claim 8 Ravi teaches the method of claim 7, wherein a different set of input features are selected until a performance metric of the second machine learning model is better than a threshold (The training pipeline can jointly train the compact machine-learned model with the pre-trained machine-learned model until a joint training loss function indicates that a difference between an output of the compact machine-learned model and an expected output is less than a threshold value. The training pipeline ca extract and export the trained compact machine-learned model in a specific format, see par. [0057]). 
Regarding claim 9 Ravi teaches the method of claim 1, further comprising receiving a request by the first computing system for generating the first output data (figure 8 depicts a swim lane diagram of an example process to upload machine- learned models for distribution according to example embodiments of the present disclosure. As illustrated, a user can initiate a model file upload, see par. [0196]). 
Regarding claim 10 Ravi teaches the method of claim 9, wherein the request includes one or more common features related to a prediction service (the end-to-end framework can: learn from various input sources; cover a wide range of prediction tasks, see par. [0039]).  
Regarding claim 11 Ravi teaches a serialized machine learning system (stems for developing and managing computer applications, see par. [0002])) comprising: 
(a) a first computing system configured to generate a first output data using a first machine learning model, wherein the first machine learning model is trained on a first training dataset (enable a developer to generate custom models for their application. In one example, the developer can upload or otherwise provide access to training data and can then use the application development platform to create and train a machine-learned model for use in conjunction with their application, see par. [0031]); 
(b) a second computing system configured to supply an input data to a second machine learning model and generate a second output data using the second machine learning model (trained model is deployed, see figure 6, par. [0188-0194]); and 
(c) an integration component configured to create the input data by joining the first output data with a selected set of input features accessible to the second computing system (The machine learning manager 122 can provide a training data management service. This service can include a training data flow with comprehensive services including data augmentation, data visualization, data label crowdsourcing, etc. Training data augmentation can include data rotation, perturbation, supplementation, etc. The machine learning manager 122 can provide a model training service. The model training service can perform training and/or re-training of models. For example, standard training techniques can be used to train models based on training data, see par. [0107-0108]), wherein the first training dataset and the first machine learning model are inaccessible to the second computing system and wherein the second machine learning model is inaccessible to the first computing system ( the first part}.sub.' models can be accessed through the use of a base API while the third party models can be accessed via a custom AP, see par. [0067]).  
However Ravi does not teach; wherein the selected input features are accessible to the second computing system and inaccessible to the first computing system, wherein the selected set of input features are accessible to the second computing system and inaccessible to the first computing system. and wherein the second machine learning model is inaccessible to the first computing system such that the first machine learning model and the second machine learning model remain isolated and secured in the first computing system and the second computing system respectively.
In a similar field of endeavor Heigold teaches methods, systems, and apparatus, including computer programs encoded on a computer storage medium, for obtaining, by a first sequence-training speech model, a first batch of training frames that represent speech features of first training utterances; obtaining, by a second sequence-training speech model, a second batch of training frames that represent speech features of second training utterances, see abstract. Obtaining, by a first sequence-training speech model, a first batch of training frames that represent speech features of first training utterances, obtaining, by the first sequence-training speech model, one or more first neural network parameters, determining, by the first sequence-training speech model, one or more optimized first neural network parameters based on (i) the first batch of training frames and (ii) the one or more first neural network parameters, obtaining, by a second sequence-training speech model, a second batch of training frames that represent speech features of second training utterances, where the obtaining of the second batch of training frames by the second sequence-training speech model is independent of the obtaining of the first batch of training frames by the first sequence-training speech model, obtaining one or more second neural network parameters, where the obtaining of the second neural network parameters by the second sequence-training speech model is independent of (i) the obtaining of the first neural network parameters by the first sequence-training speech model and (ii) the determining of the one or more optimized first neural network parameters by the first sequence-training speech model, and determining, by the second sequence-training speech model, one or more optimized second neural network parameters based on (i) the second batch of training frames and (ii) the one or more second neural network parameters, where the determining of the one or more optimized second neural network parameters by the second sequence-training speech model is independent of the determining of the one or more optimized first neural network parameters by the first sequence-training speech model, see par. [0005]. Embodiments may be implemented in a computing system that includes a back end component, e.g., as a data server, or that includes a middleware component, e.g., an application server, or that includes a front end component, e.g., a client computer having a graphical user interface or a Web browser through which a user may interact with an implementation of the techniques disclosed, or any combination of one or more such back end, middleware, or front end components. The computing system may include clients and servers. A client and server are generally remote from each other and typically interact through a communication network, see par. [0103-0104].
It would have been obvious to one of ordinary skill in the art to combine the teachings of Ravi with the Heigold invention for the benefit of allowing optimization of training of multiple models in parallel, see par. [0003].

Regarding claim 12 Ravi teaches the 12. The serialized machine learning system of claim 11, wherein the first output data comprises a prediction value (the end-to-end framework can: learn from various input sources; cover a wide range of prediction tasks, see par. [0039]).  
Regarding claim 13 Ravi teaches the serialized machine learning system of claim 11, wherein the first output data is joined with the selected set of input features according to one or more common features (the machine learning manager 122 can provide a training data management service. This service can include a training data flow with comprehensive services including data augmentation, data visualization, data label crowdsourcing, etc. Training data augmentation can include data rotation, perturbation, supplementation, see par. [0107]).  
Regarding claim 14 Ravi teaches the 14. The serialized machine learning system of claim 13, wherein the one or more common features include a common feature identifier (tracking identifier of the feature, see page 80).    
Regarding claim 15 Ravi teaches the serialized machine learning system of claim 1, wherein the second machine learning model is trained using supervised learning and a labeled dataset for training the second machine learning model comprises data generated by the first machine learning model (Examples of an input can include labeled data for supervised machine-learned compact model, see par. [0042]).  
Regarding claim 16 Ravi teaches the serialized machine learning system of claim 15, wherein the first machine learning model is a convolutional neural network, and the data generate by the first machine learning comprises output of atop layer of the convolutional neural network (trainer or teacher model can be any type of model, including, convolutional neural networks, see par. [0051]).  
Regarding claim 17 Ravi teaches the serialized machine learning system of claim 11, wherein the selected set of input features are determined by evaluating a performance of the second machine learning model (The logging can also enable on-device performance monitoring. For example, in some implementations, the machine intelligence SDK can further perform on-device trained model quality validation e.g., performance monitoring, see par. [0073]).  
Regarding claim 18 Ravi teaches the serialized machine learning system of claim 17, wherein a different set of input features are selected until a performance metric of the second machine learning model is better than a threshold (The training pipeline can jointly train the compact machine-learned model with the pre-trained machine-learned model until a joint training loss function indicates that a difference between an output of the compact machine-learned model and an expected output is less than a threshold value. The training pipeline ca extract and export the trained compact machine-learned model in a specific format, see par. [0057]).
Regarding claim 19 Ravi teaches the serialized machine learning system of claim 11, wherein the first computing system is configured to further receive a request for generating the first output data (figure 8 depicts a swim lane diagram of an example process to upload machine- learned models for distribution according to example embodiments of the present disclosure. As illustrated, a user can initiate a model file upload, see par. [0196]).  
Regarding claim 20 Ravi teaches the serialized machine learning system of claim 19, wherein the request includes one or more common features related to a prediction service (the end-to-end framework can: learn from various input sources; cover a wide range of prediction tasks, see par. [0039]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent prior art available on form 892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Ortiz-Sanchez whose telephone number is (571)270-3711. The examiner can normally be reached Monday- Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL ORTIZ-SANCHEZ/Primary Examiner, Art Unit 2656